DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed November 8, 2021.

Claims 52-63 and 65-75 are pending. Claims 1-51 and 64 have been canceled. Claims 52 and 74 have been amended. 
 
All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-63 and 65-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 52, 
Claims 74 and 75 recite the limitation "claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been cancelled and claims 74 and 75 should be amended to depend from claim 52. Claim 75 recites the limitation "metallic" in line 1. Claim 75 should remove the word “metallic” before antimicrobial as claim 52 does not use the term “metallic”.

It is noted that if applicant amends claim 52 step (c) to recite “predetermined antimicrobial efficacy” the claims will be allowable as the prior art do not teach or fairly suggest measuring the water quality to determine whether a predetermined amount of the plurality of pieces of the inventory have a achieved a predetermined antimicrobial efficacy”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMINA S KHAN/Primary Examiner, Art Unit 1761